Citation Nr: 1607649	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran is seeking an increased disability evaluation for his service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty.  This disability has been evaluated as 10 percent disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7305 (2015).  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was diagnosed with duodenal ulcer disease in 1955.  In 1962, he was hospitalized for a bleeding duodenal ulcer.  His ulcer was treated conservatively at that time.  He was re-hospitalized in December 1966 for a perforation of that ulcer.  The perforation was closed by suture.  In February 1967, the Veteran underwent a second corrective surgery known as a vagotomy and pyloroplasty.

In November 2003, the Veteran was found to have post-surgical changes involving recurrent upper gastrointestinal bleeding from a chronic duodenal ulcer in 1959, status post-operative procedures in 1966 and 1967.  In July 2004, he underwent an esophagogastroduodenoscopy which revealed active chronic gastritis with focal intestinal metaplasia and helicobacter organisms.

In September 2006, the Veteran was afforded a VA examination.  The VA examiner reviewed the evidence of record and evaluated the Veteran.  The corresponding examination report shows that the Veteran denied experiencing nausea and vomiting.  He reported that he usually had three regular bowel movements per day.  He denied having any melena or bright red blood in the rectum.  He also described experiencing daily intermittent heartburn.  He reported having epigastric discomfort and diarrhea precipitated by eating regular sized meals.  He indicated that this resulted in him eating two small meals per day.  He denied having any periods of incapacitation and no related hospitalizations since 1967.  Physical examination revealed that the Veteran's abdomen was obese, with no evidence of tenderness, distention, masses, or organomegaly.  Based on the forgoing, the examiner opined that the Veteran did not have an ulcer.  Instead, the examiner provided a diagnosis of gastritis confirmed by esophagogastroduodenoscopy.  

In January 2009, the Veteran presented for a private evaluation.  The corresponding medical report shows that the Veteran had moderate gastroesophageal reflux disease (GERD) and a mass-like appearance in the stomach.  The report also noted that a December 2008 gastroscopy had revealed evidence of inflammatory changes.

In May 2009, the Veteran underwent a VA examination to ascertain the nature and etiology of an abdominal wall ventral hernia.  During that examination, the Veteran was diagnosed as having both gastritis and moderate GERD.

In order to properly evaluate the current nature and severity of the Veteran's service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty, the RO must obtain any available updated VA and private treatment records.  Thereafter, the RO must schedule the Veteran for an appropriate VA examination.  Generally, the Board is not required to obtain a new examination simply due to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).   However, the Board finds that a new and current VA examination is necessary to determine the current nature of the Veteran's gastrointestinal disorder and to assess whether that disorder has increased in severity since the Veteran was last evaluated.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  Moreover, an updated examination will assist the RO in determining whether the Veteran's service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty, warrant a higher disability rating or are more appropriately evaluated under the criteria of other diagnostic codes pertaining to duodenal ulcers, status post status post vagotomy with pyloroplasty, gastritis, or GERD.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim on appeal, including medical records from any VA and non-VA medical providers who treated the Veteran for his service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented by the RO.  

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Thereafter, the RO must schedule the Veteran for an appropriate examination to assess the current nature and severity of the Veteran's service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty.  The claims file and all pertinent records must be made available to the examiner in conjunction with the examination.

All relevant findings regarding the Veteran's service-connected residuals of a duodenal ulcer, status post vagotomy with pyloroplasty, must be reported.  All indicated testing must be conducted and the Veteran's ulcer symptoms should be evaluated in accordance with VA rating criteria.

In evaluating the Veteran's gastrointestinal disorder, the examiner must indicate whether the Veteran has an active or recurrent duodenal ulcer.  If the examiner finds that the Veteran has an active or recurrent duodenal ulcer, the examiner must evaluate the ulcer the appropriate diagnostic criteria.  

If the examiner finds that the Veteran does not have an active or recurrent duodenal ulcer, the examiner must indicate whether the Veteran has any current residuals related to his previously diagnosed duodenal ulcer, status post vagotomy with pyloroplasty.  The examiner must also discuss whether any of the previously diagnosed gastrointestinal/digestive disorders, including gastritis and GERD, are considered residual conditions related to his previously diagnosed duodenal ulcer, status post vagotomy with pyloroplasty.  Any currently or previously diagnosed residuals must be evaluated under the appropriate diagnostic criteria.  See 38 C.F.R. § 4.114.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  In doing so, the RO must consider all potentially applicable diagnostic codes.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




